Banke, Presiding Judge.
The appellant was arrested for DUI and was summoned to appear in the Probate Court of Pike County to answer the charge. He moved to dismiss the charge in that court on the ground that “Pike County has at least one city court in Zebulon, Georgia, and a magistrate court of Pike County which would prevent the Probate Court of Pike County from exercising any jurisdiction [over misdemeanor traffic offenses] pursuant to OCGA § 40-13-21.” The probate court judge orally denied the motion, and the appellant filed an appeal to superior court from that ruling. The superior court entered an order disposing of the appeal as follows: “The appeal in this case is . . . dismissed since there is no appealable order of the probate court on record, and, further, if there were, the said alleged grounds of appeal has (sic) no merit.” (Emphasis supplied.) The appellant contends on appeal to this court that the superior court erred in failing to reach the merits of his challenge to the probate court’s jurisdiction, arguing that “[a]t the very least the case should have been remanded with directions to the probate court to enter a written order so that a proper appeal could have been perfected.” Held:
It is apparent from its written order that the superior court did in fact consider the merits of the probate court’s ruling and found no ground for reversing it. As the appellant has presented no argument or citation of authority to this court suggesting that this decision was erroneous, it follows that the present appeal presents nothing for review. In reaching this conclusion, we do not address the state’s contention that the superior court could not, in any event, have entertained jurisdiction of the case inasmuch as the ruling of the probate court did not purport to be a final judgment.
*248Decided September 27, 1990
Rehearing denied October 12, 1990
Virgil L. Brown & Associates, Virgil L. Brown, Bentley C. Adams III, for appellant.
W. Fletcher Sams, District Attorney, J. David Fowler, Assistant District Attorney, for appellee.

Appeal dismissed.


Birdsong and Cooper, JJ., concur.